Citation Nr: 1209286	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral shin splints. 

2.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In December 2007, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  In September 2010, the Board remanded the above issues for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in September 2010 to provide the Veteran with new VA examinations to ascertain the current severity of her service connected disabilities since she had not been afforded VA examinations since May 2005.  Moreover, while the record reveals that the AMC mailed the Veteran notice of her new VA examinations in February 2011, she thereafter did not report for those examinations later in February 2011.

However, the Board finds that it cannot tell from the existing record whether the claimant was mailed notice of her post-remand VA examinations to her last address of record as required by regulation.  See 38 C.F.R. § 3.1(q) (2011) (notification for VA purposes is a written notice sent to the claimant's last address of record). 

The Board has reached this conclusion because the notice of the VA examinations were not mailed to her last address of record as listed in her August 2006 VA Form 9, Appeal to Board of Veterans' Appeals.  Moreover, while the record shows that the Veteran may have since moved from that address and VA has since mailed her various notices to three subsequent addresses, it is not clear to the Board how the RO and later the AMC determined that these other addresses were her proper mailing address.  The Board's uncertainty in this matter is further heightened by the fact that the AMC's post-remand February 2011 Veterans Claims Assistance Act of 2000 (VCAA) notice letter and January 2012 notice of certification of appeal letter, which were mailed to two different addresses, were nonetheless both returned to VA by the United States Postal Service as undeliverable.  Additionally, the Veteran's representative has asserted that the Veteran never received the notice of the examination.

The United States Court of Veterans Affairs (Court) has held that in the normal course of events it is the burden of the veteran to keep the VA apprised of her whereabouts, and that if she did not do so there was no burden on the VA to turn up heaven and earth to find her before finding abandonment of a previously adjudicated benefit.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held that the "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Nonetheless, given the above history, the Board finds that a remand is required for the RO/AMC to contact the Veteran's representative and have them provide VA with her current mailing address.  See 38 C.F.R. § 19.9 (2011).  All steps taken by the RO/AMC to ascertain the Veteran's current address must be fully documented and associated with the claims file.  

The Board finds that a remand is also required for the RO/AMC to thereafter provide the Veteran at the new mailing address provided by her representative as well as her representative with updated VCAA notice similar to what was found in the returned February 20111 VCAA letter See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.1(q). 

The Board also finds that a remand is required for the RO/AMC to provide the Veteran with the previously requested VA examinations in order to ascertain the current severity of her service connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  As to her bilateral shin splints, when providing the opinion as to the severity of her disability the VA examiner should take into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).

As to notice of these VA examinations, it should be provided to the Veteran at her last address of record as provided by her representative.  See 38 C.F.R. § 3.1(q).  A copy of the notice letter should also be provided to the Veteran's representative.  The VA examination notice letter should not only provide the claimant with timely notice of her VA examinations but provide her with notice that if she fails to show for either of her examinations her appeal will be finally adjudicated based only on the evidence already found in the claims file including her 2005 VA examinations.  See 38 C.F.R. § 3.655 (2011).  A copy of her notice letter should be associated with the claims file. 

Lastly, the Board notes that the Veteran receives ongoing treatment from the Coatesville and the Philadelphia VA Medical Centers.  However, the record does not contain her post-May 2010 treatment records from the Coatesville VA Medical Center and her post-November 2010 treatment records from the Philadelphia VA Medical Center.  Therefore, while the appeal is in remand status, her contemporary treatment records from these healthcare providers should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's post-May 2010 treatment records from the Coatesville VA Medical Center and her post-November 2010 treatment records from the Philadelphia VA Medical Center.  All actions to obtain these records should be fully documented in the claims file.

2.  The RO/AMC should contact the Veteran's representative and have them provide VA with her current mailing address.  All steps taken by the RO/AMC to ascertain the Veteran's current address must be fully documented and associated with the claims file.

3.  After waiting a reasonable period of time for the Veteran's representative to provide it with the claimant's current address, the RO/AMC should provide the appellant and her representative with updated VCAA notice similar to what was found in the returned February 20111 VCAA letter at the new mailing address provided by her representative or at her last address of record, whichever is most current.

4.  After waiting a reasonable period of time for the Veteran's representative to provide it with the claimant's current address, the RO/AMC should provide the appellant and her representative with notice of her new VA examinations at the new mailing address provided by her representative or at her last address of record, whichever is most current.  The Veteran is hereby notified that if she does not report for either of her examinations her appeal will be finally adjudicated based only on the evidence already found in the claims file including her 2005 VA examinations.  See 38 C.F.R. § 3.655.  A copy of any notification letter must be included in the claims file.

5.  After undertaking the above development, the RO/AMC should provide the Veteran with an orthopedic examination to ascertain the current severity of her bilateral shin splints.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her bilateral shin splints.  When providing the opinion as to the severity of her disability, the examiner should take into account the Veteran's complaints of pain. 

6.  After undertaking the above development, the RO/AMC should provide the Veteran with a gastrointestinal examination to ascertain the current severity of her irritable bowel syndrome.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her irritable bowel syndrome.  When providing the opinion as to the severity of her disability, the examiner should specifically comment on whether the adverse symptomatology caused by Veteran's irritable bowel syndrome is best characterized as 

(a) moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress or

(b) severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. 

7.  The RO/AMC should thereafter readjudicate the claims.  As to her bilateral shin splints, such readjudication should consider the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra.  Such readjudication should also consider whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

